DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-28 are currently pending. Claims 27 and 28 are new.

Election/Restrictions
Applicant elected without traverse, Group I: Claims 3, 4, 16 and 17, in the telephonic interview dated 08/02/2022.
Claims 5-8 and 18-21 have been withdrawn.

Claim Objections
Claims 1 and 14 objected to because of the following informalities:  The newly amended language recited, “at a testing remote from the area of congregation”. Does the Applicant intend to recite “…a testing site, remote from the area…”, or similar?
Clarification and/or appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 10, 14-16, 22, 23, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANHYE (US Pub. 2017/0073722) in view of SESSIONS (US Pub. 2020/0113553) as supported by provisional application 62/569082.
Regarding claims 1 and 14,
KANHYE teaches a method, comprising:
providing an area of congregation having one or more points of entry, each point of entry having a safe entry monitoring system (system 20 in fig. 4; [0070] teaches door 204 to provide access for a user to a location behind the door 204 wherein the door 204 may provide access to a hospital environment, such as a patient room, ward, operating theatre, laboratory, or quarantine room);
performing an analysis of a medical condition of a user related to a pathogen (steps 310-319 in figure 3 and as discussed in [0063]-[0067] teach a process for identifying pathogens on an object; [0070] teaches that he door 204 may provide access to a hospital environment, therefore the analysis of CPU 148 of system 10 (see [0071]) is interpreted as corresponding to “a medical analysis facility” as recited in independent claim 16); and
	determining, using a computer system (CPU 148) of the safe entry monitoring system (20) at a particular point of entry (204), entry of the user into the area of congregation based on the result of the medical condition analysis ([0071] teaches that CPU 148 controls the door opener 210; [0076] teaches selective unlocking of the door based upon analysis result from fig. 3).
	While Kanhye teaches  in [0031] that signal related to in-person sample collection may be communicated to an auxiliary device such as a server, a database, or a control system and further teaches identifying a user of the device and recording the signal in a database associated with the user, Kanhye fails to expressly teach that the analysis of a medical condition of a user may be performed at a testing location remote from the area of congregation.
	SESSIONS teaches in [0072] that it is beneficial to provide a device by which  samples ([0065] teaches that the sample may be a biological (e.g.., saliva, sputum, blood, perspiratory fluid (e.g., sweat), etc.,), a non-fluid sample, a cell-free sample, or can include one or more cells (e.g., circulating tumor cells)) may be collected at home and transported, such as via shipping (e.g., through the mail or a carrier), to a remote lab for further processing and/or analysis; also see [0086]. Once received by a lab or research facility, [0224] teaches that processing can yield data and the processed data may be analyzed to provide an output in the form of a report. The report may be an electronic report which may be delivered to the subject, another user (e.g., healthcare provider) electronically, or even to one or more servers and/or networks, such as via a web interface.
Before the effective filing date of the invention, it would have been obvious to modify the system of Kanhye per the teachings of Sessions such that the auxiliary device of Kanhye  can also receive electronic data, related to an analysis of the collected sample done by a lab or research facility, thereby avoiding the need for a subject to travel a long distance to reach an on-site center or waste valuable time waiting in line to give samples for analysis. 

Regarding claims 2 and 15,
KANHYE teaches that determining entry of the user further comprising denying access to the area of congregation though the particular point of entry when the result of the medical condition analysis does not meet an entry requirement and granting access to the area of congregation though the particular point of entry when the result of the medical condition analysis meets the entry requirement ([0078] teaches that if a negative signal is generated i.e., analysis does not meet entry requirement, at any point in the method 300 performed during step 506, then a re-sanitizing process is permitted to thereby restart method 500 and attempt to gain a positive signal in step 506 to thereby open the door).

Regarding claims 3 and 16,
KANHYE teaches that the medical condition analysis is a pathogen test (steps 310-319 in figure 3 and as discussed in [0063]-[0067] teach a process for identifying pathogens on an object)  and the entry requirement is a negative pathogen test ([0067] teaches step 316 wherein a signal which indicates that pathogens were not indicated on the object may be generated based upon the analysis).

Regarding claims 9 and 22,
KANHYE teaches that the area of congregating is one of a building, a vehicle and a venue ([0070] teaches door 204 to provide access for a user to a location behind the door 204 wherein the door 204 may provide access to a hospital environment, such as a patient room, ward, operating theatre, laboratory, or quarantine room

Regarding claims 10 and 23,
KANHYE teaches that determining entry of the user further comprising performing a rule-based interpretation of the medical condition analysis result to determine the entry requirement ([0066] teaches that if pathogens are identified, but are identified at a level below a predetermined threshold, then a signal is generated that no pathogens were indicated.)

Regarding claims 27 and 28,
Sessions teaches that analysis of a medical condition further comprises performing analysis at a remote testing lab (at least [0086] teaches that the samples may be transported  to a remote location such as an outside lab for further processing and/or analysis.)


Claims 4, 12, 13, 17, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANHYE (US Pub. 2017/0073722) in view of SESSIONS (US Pub. 2020/0113553) and further in view of BOLLING (US Pub. 2007/0015552).
Regarding claims 4 and 17,
KANHYE, modified, teaches determining entry of the user at the particular point of entry but fails to further teach that the entry requirement is a negative pathogen test within a period of time.
	BOLLING teaches that the entry requirement is based upon a period of time of entry into the area of congregation ([0032] teaches an identification badge 10 worn by a doctor that indicates hand cleanliness, wherein the indicator is controlled based at least in-part on (a) information derived from an sensor 16, and (b) signals from a timer that tracks the passage of time after the circuit has determined that the hands are likely to be in a disinfected condition.)
	Before the effective filing date of the invention, it would have been obvious to further modify the system of Kanhye per the teachings of Bolling such that the users of the Kanhye system are also provided with a timer means that tracks the passage of time after the circuit has determined that the hands are likely to be in a disinfected condition, therefore requiring that the individual  enter into the point of entry when the individual is still pathogen free.  

Regarding claims 12 and 25,
KANHYE teaches determining entry of the user at the particular point of entry but fails to further teach.
	BOLLING teaches verifying, by the safe entry system, an identity of the user using identifying information of the user ([0004] teaches a wearable device may be provided to an individual within a medical facility, the device including an indicator to indicate a cleanliness state of a user's hands; [0032] teaches that the wearable device may be in the form of an identification badge 10; and [0039] teaches that the badge can be configured to at least display two different states: disinfected and not disinfected.)
	Before the effective filing date of the invention, it would have been obvious to combine the systems of Kanhye and Bolling such that the users of the Kanhye system are also provided with smart identification badges, serving as both a visual identifiers of the wearer, and electronically recording and/or indicating that the wearer as satisfied the medical condition requirements of the system.

Regarding claims 13 and 26,
BOLLING teaches that  the user identifying information is one of a name of the user, a photograph of the user, a fingerprint of the user and a facial scan of the user ([0033] teaches that the visible identification  may include a photograph 17, and other information including the name 19 and identification number 21.)

Allowable Subject Matter
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689